DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 10, 12-17 are pending in this Application. 
Response to Arguments/Amendments
Applicant’s argument/remarks, on page 10, with respect to rejections to the claims under double patenting rejection have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments. The terminal Disclaimer is acceptable and overcomes the rejections. 	
The amendments overcome the objections to the claims. 
Applicant’s argument/remarks, on page 10, with respect to rejections to claims 2-14 under 35 USC § 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn. The amendments overcome the rejections. 
Applicant’s argument/remarks, on pages 11-13, with respect to rejections to claims 1-7, 10, 12-17 under 35 USC § 102(a)(1) and 103(a) have been fully considered and are persuasive. Therefore, rejections to the claims have been withdrawn.
The Examiner and SPE suggested some claims amendments to the claims since the claims contained contingent limitations (see MPEP 2111.04II).  
	The Applicant suggested similar amendments that were acceptable. An attachment of the SPE’s suggested amendments and the Applicant’s suggested amendments are made of record. The Attorney suggested that the last amendments to the claims were not pertinent since the claimed subject matter was clear. The Examiner 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record, Suzanne C. Walts (reg. no. 60831) on 11/16/2021.
The Applications has been amended as follows:
Please, amend claims 1-2, 6-7, 10-12, and 16-17 as follows: 	
 	1. (Currently Amended) A method for operating an electric energy storage that is provided for an electric consumption unit, wherein the electric consumption unit is additionally coupled to an electric power grid and wherein the grid supplies electric power to the consumption unit under different supply conditions at different time periods and wherein a control device observes a state of charge of the energy storage and controls an electric power flow of the energy storage by way of an electric power converter, the method comprising the steps of:  
	providing different operation logics for controlling power flow as a function of the state of charge and as a function of a total unit load, wherein the total unit load is a net 
	observing a status signal that is signaling a present and/or a next supply condition of the grid; 
	selecting one of the operation logics as an active operation logic depending on a current value of the status signal; and 
	operating the power converter according to the active operation logic, wherein: 
	one of the supply conditions is an off-peak supply condition which is valid during off- peak periods and for the off-peak supply condition an off-peak operation logic is selected, which off-peak operation logic comprises: 
		[[upon determining that a time duration remaining until the end of the present off-peak period is shorter than or equal to a predefined stretched Final Charge Window, a positive power flow for charging the energy storage is set to a scaled value which is calculated such that the state of charge reaches a maximum level at the end of the off-peak period, 
	a Final Charge Window is a time value needed for charging the energy storage from its present state of charge to the maximum level, while 
 	the stretched Final Charge Window is the Final Charge Window multiplied by a stretch factor a, with a greater than or equal to 1, wherein said scaled value is the maximum converter power divided by the stretch factor α.


 	[[upon determining that the total unit load is greater than 0, indicating a net power consumption, and [[that the state of charge is greater than a predefined peak threshold, a negative power flow is set for discharging the energy storage,
 	upon determining that the total unit load is smaller than 0, indicating a net power delivery:
 		in the case that net energy metering applies for the electric consumption unit, the power flow is set to 0 independently of the state of charge, and
		in the case that net energy metering does not apply for the electric consumption unit, and [[
 	3. (Currently Amended) The method according to claim 2, wherein one of the supply conditions is a partial-peak supply condition which is valid during partial-peak periods and for the partial-peak supply condition a partial-peak operation logic is selected, which partial- peak operation logic comprises: 
	[[ upon determining that the total unit load is greater than 0, indicating a net power consumption, and [[that the state of charge is greater than a predefined partial-peak threshold, a negative power flow is set for discharging the energy storage, 
 upon determining that the total unit load is smaller than 0, indicating a net power delivery, and [[that the state of charge is below the maximum level, a positive power flow is set for charging the energy storage.

 	6. (Currently Amended) The method according to claim 5, wherein the partial-peak threshold is adapted[[upon determining that the next period is a peak period, and otherwise the partial-peak threshold is set to the peak threshold[[upon determining that the next period is an off-peak period.

 	7. (Currently Amended) The method according to claim 4, wherein the partial-peak threshold is adapted[[upon determining that the next period is a peak period, and otherwise the partial-peak threshold is set to the peak threshold[[upon determining that the next period is an off-peak period.

 	10. (Currently Amended) The method according to claim 9, claim 1, wherein for the off-peak operation logic: 
	[[ upon determining that the time duration remaining until the end of the present off-peak period is greater than the stretched Final Charge Window, and that net energy metering applies for the electric consumption unit: 
		[[ upon determining that the total unit load is greater than 0, indicating a net power consumption, the power flow is set to 0 independently of the state of charge, and
upon determining that the total unit load is smaller than 0, indicating a net power delivery, and [[that at the same time the state of charge is below maximum value, a positive power flow is set for charging the energy storage.

 		12. (Currently Amended) The method according to claim 10, wherein
	[[ upon determining that no net energy metering applies, then: 
	[[ upon determining that the total unit load is greater than 0, indicating a net power consumption, and [[ that the state of charge is greater than a predefined off-peak threshold, a negative power flow is set for discharging the energy storage, and 
	[[ upon determining that the total unit load is smaller than 0, indicating a net power delivery, and [[ that the state of charge is below the maximum level, a positive power flow is set for charging the energy storage.

 	
 	16. (Currently Amended) A control device for controlling an electric power flow of an electric energy storage, wherein the control device comprises a processing unit that is operatively configured to carry out the acts of: 
 	providing different operation logics for controlling power flow as a function of the state of charge and as a function of a total unit load, wherein the total unit load is a net balance value of a power consumption in the consumption unit and an internal power delivery in the consumption unit; 
	observing a status signal that is signaling a present and/or a next supply condition of the grid; 

	operating the power converter according to the active operation logic, wherein: 
	one of the supply conditions is an off-peak supply condition which is valid during off- peak periods and for the off-peak supply condition an off-peak operation logic is selected, which off-peak operation logic comprises: 
		[[ upon determining that a time duration remaining until the end of the present off-peak period is shorter than or equal to a predefined stretched Final Charge Window, a positive power flow for charging the energy storage is set to a scaled value which is calculated such that the state of charge reaches a maximum level at the end of the off-peak period,
	a Final Charge Window is a time value needed for charging the energy storage from its present state of charge to the maximum level, while [[
	the stretched Final Charge Window is the Final Charge Window multiplied by a stretch factor a, with a greater than or equal to 1, wherein said scaled value is the maximum converter power divided by the stretch factor α. 

17. (Currently Amended) A system, comprising: 
	an electric consumption unit, 
	an electric energy storage, 
	an electric power converter by which electric power flow to/from the electric energy storage; and 

	providing different operation logics for controlling power flow as a function of a state of charge of the energy store and as a function of a total unit load, wherein the total unit load is a net balance value of a power consumption in the consumption unit and an internal power delivery in the consumption unit; 
	observing a status signal that is signaling a present and/or a next supply condition of the grid; 
	selecting one of the operation logics as an active operation logic depending on a current value of the status signal; and
	operating the power converter according to the active operation logic, wherein: 
	one of the supply conditions is an off-peak supply condition which is valid during off- peak periods and for the off-peak supply condition an off-peak operation logic is selected, which off-peak operation logic comprises: 
		[[ upon determining that a time duration remaining until the end of the present off-peak period is shorter than or equal to a predefined stretched Final Charge Window, a positive power flow for charging the energy storage is set to a scaled value which is calculated such that the state of charge reaches a maximum level at the end of the off-peak period, 
	a Final Charge Window is a time value needed for charging the energy storage from its present state of charge to the maximum level, while 


Allowable Subject Matter/Reasons for Allowance
Claims 1-7, 10, 12-17 are considered as allowable subject matter.
The following is an examiner’s statement of reasons for allowance:

The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including ) A method of operating an electric energy storage that is provided for an electric consumption unit, wherein the electric consumption unit is additionally coupled to an electric power grid and wherein the grid supplies electric power to the consumption unit under different supply conditions at different time periods and wherein a control device observes a state of charge of the energy storage and controls an electric power flow of the energy storage by way of an electric power converter, the method comprising the steps of:  
	“providing different operation logics for controlling power flow as a function of the state of charge and as a function of a total unit load, wherein the total unit load is a net balance value of a power consumption in the consumption unit and an internal power delivery in the consumption unit; 
	observing a status signal that is signaling a present and/or a next supply condition of the grid; 
	selecting one of the operation logics as an active operation logic depending on a current value of the status signal; and 
	operating the power converter according to the active operation logic, wherein: 
	one of the supply conditions is an off-peak supply condition which is valid during off- peak periods and for the off-peak supply condition an off-peak operation logic is selected, which off-peak operation logic comprises: 
upon determining a time duration remaining until the end of the present off-peak period is shorter than or equal to a predefined stretched Final Charge Window, a positive power flow for charging the energy storage is set to a scaled value which is calculated such that the state of charge reaches a maximum level at the end of the off-peak period, 
	a Final Charge Window is a time value needed for charging the energy storage from its present state of charge to the maximum level, while a maximum converter power of the power converter is used, and 

The reasons for allowance of Claim 16 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including A control device for controlling an electric power flow of an electric energy storage, wherein the control device comprises a processing unit that is operatively configured to carry out the acts of:
	“upon determining a time duration remaining until the end of the present off-peak period is shorter than or equal to a predefined stretched Final Charge Window, a positive power flow for charging the energy storage is set to a scaled value which is calculated such that the state of charge reaches a maximum level at the end of the off-peak period,
	a Final Charge Window is a time value needed for charging the energy storage from its present state of charge to the maximum level, while a maximum converter power of the power converter is used, and 
	the stretched Final Charge Window is the Final Charge Window multiplied by a stretch factor a, with a greater than or equal to 1, wherein said scaled value is the maximum converter power divided by the stretch factor α”.
The reasons for allowance of Claim 17 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including A system, comprising:
	“upon determining a time duration remaining until the end of the present off-peak period is shorter than or equal to a predefined stretched Final Charge Window, a positive power flow for charging the energy storage is set to a scaled value which is calculated such that the state of charge reaches a maximum level at the end of the off-peak period, 
	a Final Charge Window is a time value needed for charging the energy storage from its present state of charge to the maximum level, while a maximum converter power of the power converter is used, and
	the stretched Final Charge Window is the Final Charge Window multiplied by a stretch factor a, with a greater than or equal to 1, wherein said scaled value is the maximum converter power divided by the stretch factor α”.

	As dependent claims 2-7, 10, 12-15 depend from an allowable base claim; they are at least allowable for the same reasons as noted previously.
	The prior art of record Lee et al (US 20180144414), Kangas et al (US 20050248316), and Asghari et al (US 20040350743) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's arguments filed on 11/09/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill the in the applicant's art and those arts considered reasonably pertinent to Applicant's disclosure. See MPEP 707.05(c).
Newly found reference McNally (US patent publication 20110304295) teaches a battery charging system where batteries are charged during off peak based on state of charge. 
NPL reference Xue et al (Field Implementation of a Real-time Battery Control Scheme for a Microgrid at the University of California, Riverside”) teaches a battery control system for charging and discharging a battery optimally during off-peak, mid-peak, on-peak periods of operation. This scheme teaches the adjustment of an off-peak threshold (offsch) based on previous days. This scheme also teaches on-peak thresholds selections or determinations. However, this reference does not teach the allowable subject matter above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117